We have again reconsidered this cause on the petition of C. R. Dashiell, one of the appellees, for rehearing to the opinion filed on the 18th day of October 1932, and the opinion on rehearing filed on the 11th day of February, 1933, and are of the opinion that the two opinions filed in this cause reach a fair and legal determination of this cause.
We delete from the opinion filed on the 11th day of *Page 47 
February, 1933, the word "incorporators" in the first paragraph of said opinion.
It appears from the record that the appellants Dashiell and Marsh, and their associates, in the joint adventure, on the 3rd day of July, 1925, when the contract is dated, and on the 27th day of July, 1925, when it is contended the money was actually paid, were doing business as joint adventurers and not as a corporation. The named appellees, and their associates, did not take over the corporation known as the Alton-Port Commercial, Inc., until the 15th day of August, 1925, which corporation was formed and the letters patent issued to John G. McKay, Edward M. Simpson and Lee M. Ramsey, Jr., the said John G. McKay is named as President and Treasurer, Edward M. Simpson is named as Vice-President, and Lee M. Ramsey, Jr., as Secretary, and each are named as directors. These parties turned the corporation over to the said appellees and their associates on the 15th day of August, 1925, and at the time the contract was entered into or the money paid, the parties to whom the money was paid and who entered into the contract appear to have no interest in the corporation then in process of formation. We therefore again adhere to our former opinion and the petition for rehearing is denied.
Motion for recall of Mandate and Petition for a further rehearing denied.
DAVIS, C.J. AND WHITFIELD, TERRELL AND BUFORD, J.J., concur.